Citation Nr: 1000324	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-15 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1966 through 
February 1968.  During that time, the Veteran served in 
Vietnam from September 1966 through September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The Veteran engaged the enemy in combat during service in 
Vietnam.

2.  The Veteran has been diagnosed with PTSD and depression, 
and there is competent medical evidence that the Veteran's 
PTSD resulted from his in-service combat stressors.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

However, service connection for PTSD requires medical 
evidence showing a diagnosis of the condition, a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the claimed stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d) and (f); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998).

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the United States Court of Appeals 
for Veterans Claims (Court) held that a veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by his unit when he was 
stationed in Vietnam, which, when viewed in he light most 
favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.

II.  Analysis

The Veteran's service personnel records reflect that the 
Veteran served in Vietnam from January 1966 through January 
1977.  During that time, he was assigned to the 7th Engineer 
Battalion, 3rd Marine Division as a combat engineer and 
participated in counterinsurgency operations.  In a September 
2009 Supplemental Statement of the Case, VA conceded that the 
Veteran was likely exposed to a combat-related stressor.

An April 2005 private psychiatric treatment record reflects a 
multi-axis diagnosis which includes the diagnoses of chronic 
PTSD and chronic major depression.  The private psychiatrist 
opined that the Veteran's PTSD was related to his combat 
experiences during active duty.  At this private examination, 
the Veteran reported sleep disturbance manifested by 
nightmares which occurred three to four times per week, 
waking in panics and sweats, and flashbacks twice per month.  
The Veteran also reported intrusive thoughts, startling 
easily, hypervigilance, and inability to tolerate instances 
where people were behind him.  He stated that he socialized 
infrequently, and experienced severely impaired recent memory 
which resulted in him being unable to remember what he reads 
and to get lost when traveling.  The Veteran also endorsed 
hearing cars driving up to his residence once per week and 
other noises two to five times per week.  He also related 
seeing shadows moving out of the corners of his eyes two to 
five times per week.  He stated that he felt depressed 25 
percent of the time with low energy and little interest in 
participating in activities.  He reported that he felt like 
crying many times per week and actually experienced crying 
spells one to two times per week.  The Veteran stated that he 
angered easily and felt helpless and suicidal at times.  
Based upon the reported symptomatology, the Veteran's private 
psychiatrist determined that the Veteran was unable to 
sustain social and work relationships.

Following a VA psychiatric examination in July 2009, the VA 
examiner concluded that the Veteran did not meet the full 
criteria for a PTSD diagnosis under the 4th edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  Specifically, the VA 
examiner found that the Veteran did not exhibit any evidence 
of "clinically significant distress or impairment in social, 
occupational or other important areas of functioning."  In 
support of this conclusion, the VA examiner observed that the 
Veteran was able to engage in social functioning with family 
and friends without incident, engaged in recreational 
activities such as fishing, and was able to handle activities 
of daily living such as shopping, managing finances, and 
performing home chores.  According to the VA examiner, when 
asked, the Veteran was unable to identify any functional 
impairments from his PTSD.  The examiner further noted that 
the Veteran was able to maintain his current level of social 
and occupational functioning despite essentially no 
psychiatric treatment since 2004.

Notwithstanding the conclusions expressed by the VA examiner, 
the Board notes apparent inconsistencies between his clinical 
findings and his conclusions.  With regard to the Veteran's 
depression, although the VA examiner initially found 
"significant features of depression were evident," he 
nonetheless concluded later in his report that the Veteran 
did not meet the criteria "for any mental disorder including 
PTSD."  Insofar as the Veteran's claimed PTSD, the Board 
notes that the July 2009 VA examination report reflects 
findings of mildly impaired immediate and recent memory which 
resulted in the Veteran experiencing problems remembering his 
telephone number, names of people he meets, and reading 
retention.  The Veteran related that these symptoms had 
progressively worsened over the last 20 or more years.  Given 
these symptoms, the VA examiner's conclusion, that the 
Veteran did not demonstrate clinically significant distress 
or impairment in social, occupational or other important 
areas of functioning, is also inconsistent with the symptoms 
endorsed by his examination.  By contrast, the April 2005 
private examination provides diagnoses of PTSD and chronic 
depression which are consistent with the symptoms exhibited 
by the Veteran.  Although the Board recognizes that the 
findings expressed in the April 2005 private examination are 
based largely upon the symptoms as reported by the Veteran, 
the Board does not find any evidence in the claims file to 
suggest that the Veteran's reports in that regard lack 
credibility.

Accordingly, the Board finds that it is more likely than not 
that the Veteran's acquired psychiatric disorder, to include 
PTSD and depression, is related to in-service combat stressor 
events.  Service connection is accordingly warranted for this 
disorder.  As such, the claim is granted in full.

III.  Duties to Notify and Assist

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements 
under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 and 38 C.F.R. § 3.159.  Nevertheless, given the 
favorable action taken above, no further notification or 
assistance in developing the facts pertinent to this limited 
matter is required at this time.  Indeed, any such action 
would result only in delay.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD and depression, is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


